DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/19/2020 has been entered.
 
Remarks
In response to the communication filed on December 19th, 2020, claims 1-2, 4,6-8, 10-11, 14, 16-17 and 19 were amended as per the applicant’s request. Claims 1-12, and 14-19 are presently pending in the application. 

Response to Arguments

	Applicant’s arguments with respect to claims 1regarding Kohli as modified by Nayak and Tofano not teaching “ynamically varying the sizes of the memory allocated to said write portion and to said read portion upon demand while maintaining said fixed memory allocation constant”, have been considered but are moot in view of Lopez. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli, U.S. PGPub Number 20190188079 (Hereinafter Kohli), in view of Nayak, U.S. PGPub Number 20160162414 (Hereinafter Nayak), in further view of Tofano, U.S. PGPub Number 20200057752 (Hereinafter Tofano), in further view of Lopez et al., U.S. PGPub Number 20180330007 (hereinafter Lopez).


As for claims 1, Kohli teaches a method of processing similarity groups of data for deduplication and restoration in a microservices-based storage system having a master node and a plurality of worker nodes, the plurality of worker nodes being interfaced to object storage and to a plurality of processing nodes that issue access requests, each worker node having a combined read/write cache comprising a Kohli; access nodes (plurality of worker nodes) 17 are configurable to operate in a standalone network appliance having one or more access nodes. For example, access nodes 17 may be arranged into multiple different access node groups 19, each including any number of access nodes up to, for example, x access nodes 17.sub.1-17.sub.x. As such, multiple access nodes 17 may be grouped (e.g., within a single electronic device or network appliance), referred to herein as an access node group 19, for providing services to a group of servers 12 supported by the set of access nodes 17 internal to the device. In other examples, each access node may be implemented as a component (e.g., electronic chip) within a device, such as a compute node, application server, storage server, and may be deployed on a motherboard of the device or within a removable card, such as a storage and/or network interface card. [0022], as part of a hosted storage system, servers 12 (e.g., storage servers) of a data center 10 would be responsible for performing data storage functions to store and retrieve blocks of data for applications executing on the servers (e.g., compute nodes also referred to as application servers). A block of data can be viewed as a sequence of bytes or bits having a given block size (i.e., a fixed length) (fixed allocation of physical memory). [0027]; Control plane 204 is hosted on another (or same) one or more servers of the data center, e.g., another or same one or more of servers 12 from FIG. 1, as management plane 202 and comprises software modules that are responsible for the low-level lifecycle of DBD storage volumes. The execution target for control plane 204 is general purpose computing systems (e.g. micro-services (microservices-based storage system) running on one or more x86 servers) that can be scaled and made redundant. Control plane 204 communicates with data plane 200 via a control agent 214 that resides in the access node hosting data plane 200, e.g., on central cluster 158 of access node 150, or that resides in another server. The key considerations for control plane 204 include monitoring and role coordination (failure recovery, migration, etc.) and scale (size of cluster, dynamic sizing). [0060]; Active chunk 300 is the current region of the DBD volume on which write operations are being performed. Active chunk 300 defines the location of the current write pointer and where new blocks are going to be added when written. At any time in log structured volume 260, there is one active chunk 300 that is read-write (read/write cache) and one or more read-only transit chunks 302 that are in the process of being written back from memory to flash. The updates to the active chunk 300 are recorded in a journal 288 in NVRAM (non-volatile random access memory) for crash resilience. The records of journal 288 are marked completed once transit chunk 302 has been flushed to flash. For the active chunk 300, chunk processor 284 keeps track of the free blocks within the chunk that can be assigned to subsequent write requests using a data structure called a chunk map (not shown). The chunk map is small (e.g., on the order of KBs or less) and may be stored in an external memory, e.g., external memory 170 of access node (fixed allocation of physical memory) 150 of FIG. 3. [0084]; A block map table 282 maps LBA to LVA and also caches the (compressed) length for each data block. As an example, for a 4 KB block size and 96 TB of total flash capacity, block map table 282 may have 24 billion entries. The chunk may be compacted (i.e. blocks relocated within the chunk) to address fragmentation. This will be reflected in the block map table 282. The block map 0085];): 
entering data similarity group entries for which the worker nodes are responsible into the caches of said worker nodes, each data similarity group entry comprising a list of descriptors of compressed data segments in a corresponding similarity group and corresponding fingerprints of the compressed data segments, which fingerprints and compressed data segments are persisted in said object storage (Kohli; software-defined networking controller 21 may learn and maintain knowledge of access nodes 21 and establish a communication control channel with each of the access nodes. SDN controller 21 uses its knowledge of access nodes 17 to define multiple sets (groups) of two of more access nodes (entering similarity group entries into the cache of said worker nodes) 17 to establish different virtual fabrics over switch fabric 14. More specifically, SDN controller 21 may use the communication control channels to notify each of access nodes 17 for a given set which other access nodes are included in the same set. [0018]; Host units 154 each have PCI-e interfaces 166 to connect to servers and/or storage devices, such as SSDs or HDDs. This allows access node 150 to operate as an endpoint or as a root. For example, access node 150 may connect to a host system (e.g., a server) as an endpoint device, and access node 150 may connect as a root to endpoint devices (e.g., SSD devices). Each of host units 154 may also include a respective hardware DMA engine (not shown). Each DMA engine is configured to fetch data and buffer descriptors (entry comprising a list of descriptors) from host memory, and to deliver data and completions to host memory. 0049];  deduplication may be implemented as another data reduction technique (compressed data segments), in additional to compression and erasure coding, at a layer above log structured logical volume 260 by maintaining a fingerprint database of blocks being written to log structured logical volume (corresponding fingerprints of the segments that are persisted in object storage) 260. If a match is found in the fingerprint database during a write, log structured logical volume 260 will store the fingerprint rather than the block itself and increment a reference count in the fingerprint database. [0097];); 
accessing said data similarity group entries in said cache of a worker node by querying the cache with a key based upon an identifier identity value of a similarity group, which is assigned to said worker node (Kohli; FIG. 3 is a block diagram illustrating one example of an access node 150 including a networking unit, at least one host unit, and two or more processing clusters. Access node 150 may operate substantially similar to any of the access nodes (accessing said data similarity group entries in said cache of a worker node by querying the cache with a key based upon an identifier identity value of a similarity group) 17 of FIGS. 1 and 2. Thus, access node 150 may be communicatively coupled to a data center fabric (e.g., switch fabric 14), one or more server devices (e.g., servers 12), storage media (e.g., storage devices 27), one or more network devices, random access memory, or the like, e.g., via PCI-e, Ethernet (wired or wireless), or other such communication media in order to interconnect each of these various elements. Access node 150 generally represents a hardware chip implemented in digital logic circuitry. As various examples, access node 150 may be provided as an integrated circuit mounted on a motherboard 0045];); 
and dynamically varying the sizes of memory allocated to said write portion and to said read portion of the cache of a worker node based upon demand for access while maintaining said fixed memory allocation constant (Kohli; Management plane 202 communicates with data plane 200 via a management agent 212 that resides in the access node hosting data plane 200, e.g., on central cluster 158 of access node 150, or that resides in another server. Some example advantages provided by management plane 202 include ease of management (inventory, policy, configuration, etc.) and scale (size of cluster, dynamic sizing (dynamically varying the sizes of memory allocated)). [0059], management plane 202 receives a top-level specification from a management console (e.g. Openstack Cinder) that defines parameters of block size (maintaining said fixed memory allocation constant), volume size (number of blocks), quality of service (QoS), encryption, compression, and durability (e.g. replication factor or erasure coding scheme). As a second step, management plane 202 creates raw volumes 254 on each storage node. Raw volumes 254 are created by assigning extents 252 from available SSDs 250. Extents 252 may be statically sized (e.g., 1 GB) during deployment. This step may be done statically or dynamically (e.g., thin provisioning) as the storage space is accessed by the storage node. [0071];).
Although Kohli teaches a cache for worker nodes, Nayak expands upon combined read/write cache comprising a fixed allocation of physical memory that includes a write portion allocated to write entries and a read portion allocated to read entries (Nayak; the memory 240 also includes a cache memory 225. In some cache memory 225 comprises a sub-portion of the storage space (write portion and to said read portion) of a memory device 240 or storage device. In other embodiments, the cache memory 225 may comprise a separate dedicated cache memory device 225. The cache memory 225 may be allocated by the storage operating system (dynamically varying the sizes of memory allocated) for use by the file system 350 for caching data. [0079]; The memory 240 also stores various data structures (DSs) used for the deduplication of data on the storage devices and the cache memory 225 and for the caching of data in the cache memory 225. In some embodiments, the memory 240 stores a fingerprint DS 245, a deduplication DS 250, a storage device mapping DS 255, a deduplicate in cache DS 260, a cache mapping DS 265, and/or a popular block (maintaining said fixed memory allocation constant) DS 270. [0080];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Kohli and Nayak which deal with managing data and resources across a large network, to have combined them by incorporating allocating data within a read/write cache (Nayak) with managing worker nodes across a microservices based storage system (Kohli). The motivation to combine is to make the system more efficient as it could deduplication processing of the data blocks in cache memory (Nayak [0013];).
Kohli as modified by Nayak does not explicitly detail accessing said entries in said cache of a worker node by querying the cache with a key based upon an identifier of a similarity group, said identifier comprising a number within a partition of a predetermined range of numbers which is assigned to said worker node.
Tofano teaches accessing said entries in said cache of a worker node by querying the cache with a key based upon an identifier of a similarity group, said identifier comprising a number within a partition of a predetermined range of numbers which is assigned to said worker node (Tofano; the global deduplication index may be distributed across a plurality of computing devices in a cluster as a plurality of index components that are local to the respective computing devices to which they are assigned and are managed thereby as local deduplication indexes (similarity groups). Each local deduplication index may include a shard of the global deduplication index. Each shard may include at least one temporal index log that stores index items as the index items are added to that portion of the index log, such as in the order in which the index items are received or otherwise routed to the shard. In some examples, there may be a respective index log corresponding to each slice of each shard. For each index log, the local deduplication index may also include a lookup structure that includes relatively short surrogate lookup keys that are derived from or otherwise based on the data-portion identifiers in the index log (key based upon an identifier of a similarity group). The lookup structure may include, for each surrogate key, a pointer to a location in the index log of the corresponding data-portion identifier. As discussed additionally below, the lookup structure may be searched (query the cache) more quickly than the log itself. Thus, the index log may support a first classification layer and the lookup structure may support an alternate classification layer, thereby enabling two alternative lookup paths that may be used for attempting to locate matching data-portion identifiers. [0026]; while byte ranges in the data-portion identifiers (identifier comprising a number within a partition of a predetermined range of numbers) have been described as one technique for routing an index item, implementations herein are not limited to this technique, and other techniques may be used. [0100];). 
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Kohli as modified by Nayak which deal with managing data and resources across a large network, to have combined them by incorporating a key based upon an identifier of a similarity group (Tofano) with allocating deduplicated data within a read/write cache and managing worker nodes across a microservices based storage system (Kohli as modified by Nayak). The motivation to combine is to make the system more efficient as it could provide in clustered systems, the sharing of data, such as deduplication metadata, may improve performance scaling (Tofano [0003];).
Kohli as modified by Navak and Tofano does not explicitly detail assigning by the master node to each worker node a range of identity values comprising a partition of a predetermined range of identity values that identify data similarity groups for which said each worker node is responsible.
However, Lopez teaches assigning by the master node to each worker node a range of identity values comprising a partition of a predetermined range of identity values that identify data similarity groups for which said each worker node is responsible (Lopez; The creation of the global symbol map can start with inserting symbols into a serving hash map on the corresponding worker node. When the optimal capacity of the hash map is reached, the corresponding worker node informs the global symbol master node (assigning by the master node to each worker node a range of identity values) and changes its state to closed. The global symbol master node can then request another worker node to handle the upcoming tasks, e.g., changing the state of hash map from "standing_by" to "serving." On subsequent processes, look up operations can be carried out in a bulk and in a parallelized manner on a closed hash map to maximize the performance. The remaining new symbols can then be inserted into the serving hash map on the corresponding worker node (each worker node a range of identity values). If a worker node in "standing_by" state dies during the process, it can be replaced by instantiating another worker node that registers itself to the master node. If a worker node in "closed" or "serving" state dies, it can be replaced by either another worker node in "standing_by" state or a newly instantiated worker node. In this case, the master node informs the indexer service and the range of the corresponding data will be indexed (predetermined range of identity values that identify data similarity groups for which said each worker node is responsible) again to reconstruct the corresponding hash map. [0072];). 
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Kohli as modified by Nayak and Tofano and Lopez which deal with managing data and resources across a large network, to have combined them by incorporating a master node identifying range of similarity groups (Lopez) with key based upon an identifier of a similarity group and allocating deduplicated data within a read/write cache and managing worker nodes across a microservices based storage system (Kohli as modified by Nayak and Tofano). The motivation to combine is to make the system more efficient as it could provide distributing one or more tasks to the plurality of worker nodes based on the respective Lopez [0004];).


Claim 10 comprises the same limitations as claim 1, rejection rationale for calim 1 applicable. 


As for claims 2 and 11, Kohli as modified by Nayak and Tofano and Lopez teaches the method and product of claims 1 and 10, wherein said accessing said entries in said cache comprises accessing write entries for deduplication with a write key formed to include the identity value of a similarity group, and accessing read entries for restoration by querying the cache with a read key formed with both an identity value of said similarity group and a subgroup identifier of a subgroup of said similarity group (Tofano; The structures used in the lookup structure 804 and index log 802 may be highly optimized for efficient storage and may be configured to be as small as possible. To make these structures small, the lookup structure 804 is separate from the structures of the index log 802. Further, because of the segmentation of these structures according to data-portion identifier ranges, a certain maximum number of entries may be maintained in each index log 802. This enables the pointer 818 (in FIG. 8) to the data-portion identifier in the log index (formed to include an identifier of a similarity group) 802 to be the minimal number of bytes. In addition, the lookup structures 804 do not store the entire data-portion identifier. Instead, some determine a surrogate key (read key formed with both an identifier and a subgroup identifier) from the data-portion identifier that is typically less than half the size of the original data-portion identifier. The surrogate key is placed in the lookup structures along with the pointer 818 to the location of the actual data-portion identifier for a very large space savings per item. As mentioned above, the surrogate keys (write key formed to include an identifier) may be significantly shorter than the data-portion identifiers on which they are based, but this also may be result in collisions (occurrences in which a surrogate key matches more than one full data-portion [0179];).

As for claims 3 and 12, Kohli as modified by Nayak and Tofano and Lopez teaches the method and product of claims 1 and 10, comprising setting high and low cache utilization thresholds, and evicting least recently used entries from the cache when cache utilization reaches said high utilization threshold (Nayak; a set of redundant blocks (each having matching data content), that are currently stored to cache memory or were previously stored to cache memory, having a combined total number of accesses equal to or greater than a predetermined threshold number of accesses (utilization threshold) are each identified as "popular" blocks (). [0069]; Deduplication of popular sets of redundant blocks (data blocks with a relatively high number of accesses) is especially beneficial in cache memory since popular data blocks are typically retained in cache memory by the cache replacement policy for longer periods of time than unpopular data blocks (evicting least recently used entries from the cache) (data blocks with a relatively low number of accesses). [0171];).

As for claims 4 and 14, Kohli as modified by Nayak and Tofano and Lopez teaches the method and product of claims 1 and 10, comprising periodically saving write entries in said cache to said object storage, and tracking the status of entries in the cache with a first flag to indicate an entry has been written to object storage and a second flag to indicate that a corresponding similarity group has been updated (Tofano; the index may be sliced n-ways on each computing device. Thus, each shard may be sliced into one or more slices. Further, the index may be striped across storage units (periodically saving write entries in said cache to persistent object storage). This may be accomplished internally by the index module, i.e., without external volume management support.  [0025]; To compensate, many deduplication implementations tend to map multiple deduplication data portions into physical storage blocks. However, if the same storage block is needed by two nodes concurrently, cross-node sharing is increased, which can affect system performance Deduplication processing can also introduce many small updates into the cluster workload. For example, suppose that a first service computing device realizes it has a duplicate data portion. To write the reference, the first service computing device updates corresponding referential data (corresponding similarity group has been updated) that keeps track of all the places the data portion is shared. This typically results in a very small update to the referential data, which is also highly shared data. Because the size of the update is so small, the internode communications overhead for accomplishing this update makes the operation very costly and slow, which can reduce substantially any performance advantages provided by deduplicating data. [0069]; The index API 508 may support index client API and add semantics with appropriate flags (first flag to indicate an entry has been written to persistent storage and a second flag to indicate that a corresponding similarity group has been updated), but the default add( ) call herein may typically be called after a lookup( ) and may avoid re-verifying the existence of an entry. Further, the client API calls herein may be used for a single item or a batch of items. [0097];).

As for claims 5 and 15, Kohli as modified by Nayak and Tofano and Lopez teaches the method and product of claims 2 and 11, wherein upon a cache miss occurring when querying for a read entry, the method further comprises modifying the read key to remove the subgroup identifier (Tofano; if a hint is not available (upon a cache miss occurring) at 1208, the computing device may determine a slice based on a second data-portion identifier portion of the first data-portion identifier (modifying the read key to remove the subgroup identifier), such as based on a range of the second portion assigned to each slice of the shard. [0195];); 
re-querying the cache with the modified key (Tofano; the computing device may determine a stripe of the slice based on a third data-portion identifier portion of the first data-portion identifier (re-querying the cache with the modified key), such as based on a range of the third portion assigned to each stripe. [0196];); 
Tofano; generate a surrogate data-portion identifier-based key (checking a similarity group that matches the modified key). For example, the surrogate key may be generated from information in the data-portion identifier so that the surrogate key has a byte size that is less than half of a byte size of the data-portion identifier. [0197];).

As for claims 6 and 16, Kohli as modified by Nayak and Tofano and Lopez teaches the method and product of claims 5 and 15, comprising, upon there being no matching similarity group, searching object storage using the similarity group  identity value as a key (Tofano; The deduplication index herein may include a complex, segmented, multi-layered set of structures that support classification of deduplication data portions, data replication, and deduplication statistics gathering. In addition, the deduplication index may be a write-side only structure that is not used during read-side operations. Additionally, the deduplication index may be able to run in a variety of performance modes, which may vary from a default mode, to a sparse mode, to a smart mode. Each of these modes may differ in the manner in which keys are selected and stored in a lookup structure used for searching the index (searching object storage using the similarity group identifier), such as for enabling a sparse structure that may be searched quickly. [0023];); 
returning a list of matching similarity groups, each similarity group having subgroup identifiers and a transaction identifier that is incremented each time the similarity group is updated; and selecting the similarity group having the highest Nayak; The block access history may comprise a total number of times/occurrences that the data block 1410 was accessed (transaction identifier that is incremented each time the similarity group is updated) while stored in the cache memory 225 (referred to as the "number of accesses"). For example, the block access history may comprise a total number of access requests (read/write requests) received by the storage operating system 300 for the data block 1410 while stored in the cache memory 225. In some embodiments, a set of redundant blocks (each having matching data content), that are currently stored to cache memory or were previously stored to cache memory, having a combined total number of accesses equal to or greater than a predetermined threshold number of accesses are each identified as "popular" blocks (selecting the similarity group having the highest transaction identifier). In these embodiments, sets of redundant blocks in cache memory identified as popular data blocks are selected for deduplication in cache memory 225 and on the storage devices 125. [0151];).


As for claims 7 and 17, Kohli as modified by Nayak and Tofano and Lopez teaches the method and product of claims 6 and 16, comprising determining whether the selected similarity group has a highest subgroup identifier and, if so, adding the selected similarity group to the write portion of the cache with a write key, otherwise adding said selected similarity group to the read portion of the cache with a read key (Nayak; The block access history may comprise a total number of times/occurrences that the data block 1410 was accessed  while stored in the cache memory 225 (referred combined total number of accesses equal to or greater than a predetermined threshold number of accesses are each identified as "popular" blocks (determining whether the selected similarity group has a highest subgroup identifier). In these embodiments, sets of redundant blocks in cache memory identified as popular data blocks are selected for deduplication in cache memory 225 and on the storage devices 125. [0151]; As shown in the example of FIG. 14, the cache memory 225 may also store and maintain various queues (adding the selected similarity group to the write cache with a write key, otherwise adding said selected similarity group to the read cache with a read key), such as a recycle queue 1415 and a history queue 1420. Each queue may comprise a predetermined reserved storage space in the cache memory 225 allocated for use by the queue. In other embodiments, the various queues 1415 and 1420 may be stored external to the storage space of the cache memory 225. [0154];).

As for claims 8 and 18, Kohli as modified by Nayak and Tofano and Lopez teaches the method and product of claims 2 and 11, wherein upon there being a cache miss when querying the cache with said write key, querying object storage using the said write key (Tofano; Suppose that the original data-portion identifier is 20 bytes, as searching the lookup structure (querying object storage) 804 for a particular data-portion identifier, the classifier may first perform the same extraction process on the particular data-portion identifier being searched, i.e., extract every nth byte and combine the extracted bytes for comparison with the surrogate keys (write keys) in the lookup structure 804. [0144];); 
searching matching objects for a similarity group having the highest subgroup identifier (Tofano; Because the surrogate key 816 may not have the same collision resistance as the full data-portion identifier 604, a single surrogate key value may map to multiple different index log entries. When this happens, the classifier may traverse the keys in succession (for example, the keys will have sorted together in the lookup structures 804), and may compare the data-portion identifier in the request against the full stored log entries in order until a match is found (searching matching objects). Although this may sound expensive, it is not done often because the surrogate key space is still very large. Further, when this step is performed, the log cache may be loaded with "hot" pages (similarity group having the highest subgroup identifier) that prime any subsequent temporal scans. Thus, the use of surrogate keys may result in a very large space savings per index item in the lookup structure. [0145];); 
and said accessing comprises accessing ofsaid similarity group having the highest subgroup identifier (Tofano; At 1210, the computing device may conduct a index log may be searched ahead and/or behind a threshold number of entries (e.g., 10, 32, 64, 100 entries in either direction) to attempt to locate a match (comparing the size of said similarity group having the highest subgroup identifier to a preselected threshold) for the currently considered data-portion identifier. [0191];).

As for claims 9 and 19, Kohli as modified by Nayak and Tofano and Lopez teaches the method and product of claims 1 and 10, comprising, upon a number of said similarity groups on a worker node deviating from preselected limits, scaling said worker nodes to add a one or more worker nodes upon said number of similarity groups on said worker nodes increasing to a preselected upper limit or to eliminate a worker node upon said number of similarity groups on said worker nodes decreasing to a preselected lower limit, and reassigning said similarity groups to said worker nodes following said scaling by reallocating partitions of said predetermined range using consistent hashing (Tofano; Performance of the deduplication index may include the latency of individual index operations and the overall throughput of the index operations. Further scaling may include the ability to run the index at a constant performance level as system capacity grows (scaling said worker nodes to add a one or more worker nodes upon said number of similarity groups). For instance, as more data is stored, the index typically may become larger (increasing to a preselected upper limit) and internode communications may be employed to coordinate multi-node operations (similarity groups on a worker node deviating from preselected limits). For systems with vast amounts of shared data, there is an inherent contention for access to data, which can significantly affect performance. Accordingly, the structure of the index herein may reduce contention between nodes in the data storage system 150.  [0061]; Schemes for calculating data portion fingerprints or other data-portion identifiers can vary significantly. For example, the data-portion identifiers may be generated using a hashing algorithm (reassigning said similarity groups to said worker nodes following said scaling by reallocating partitions of said predetermined range using consistent hashing), data portion content/stream location information, or by other techniques. A global deduplication index of data-portion identifiers can be generated and stored for fast identification of duplicate data portions. Generating of the deduplication index may be referred to herein as deduplication indexing, and the process of calculating, storing, and matching data-portion identifiers may be referred to herein as "deduplication data portion classification".  [0073]; The index log 802 may be configured in a "grow" mode or in a "clipping" mode. For instance the grow mode may allow the index log 802 to simply keep growing as new entries are added (incrementing a subgroup identifier) (unless there is deleted space that can be reused). On the other hand, in clipping mode, the overall size of the index log 802 may be predefined, and when index items 602 are added and the threshold size of the index log 802 is exceeded (upon said size of said similarity group exceeding said threshold), the index log 802 may start 0134]; FIG. 11 illustrates an example 1100 of smart selection of index items to add to the lookup structure 804 according to some implementations. As discussed above, index items added to the index log 802 may continue to exist in the index log 802. In addition, the index items may be appended in ranges for efficiency (generating a new similarity group). [0164];).
upon said size of said similarity group exceeding said threshold, generating a new similarity group and incrementing a subgroup identifier (Tofano; The index log 802 may be configured in a "grow" mode or in a "clipping" mode. For instance the grow mode may allow the index log 802 to simply keep growing as new entries are added (incrementing a subgroup identifier) (unless there is deleted space that can be reused). On the other hand, in clipping mode, the overall size of the index log 802 may be predefined, and when index items 602 are added and the threshold size of the index log 802 is exceeded (upon said size of said similarity group exceeding said threshold), the index log 802 may start replacing older entries of index items 602 with newer entries of index items 602 to maintain the size of the index log 802 below the threshold size. Accordingly, implementations herein may limit the memory footprint and, in some cases, the overall database size, by maintaining only more recent keys in memory (and/or in storage) to limit searching to what are likely to be the most relevant 0134]; FIG. 11 illustrates an example 1100 of smart selection of index items to add to the lookup structure 804 according to some implementations. As discussed above, index items added to the index log 802 may continue to exist in the index log 802. In addition, the index items may be appended in ranges for efficiency (generating a new similarity group). [0164];).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        



/J.E.H/Examiner, Art Unit 2158